Title: From George Washington to Vice Admiral d’Estaing, 5 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir.
            Head Quarters [Fishkill] 5th October 1778.
          
          Two American Seamen who made their escape from a Prison-Ship at New York—report that the british fleet sailed ten days ago in quest of the French Squadron.
          
          
          
          This is an event of such importance and which from the nature of it admits so little of concealment—that I could not have been uninformed of it till now—supposing that it really happened; without the most unpardonable neglect in the Officer whom I have stationed in a convenient post, for the express purpose of discovering the enemys naval movements—neither do I think it could have escaped the vigilance of our spies—or have passed unnoticed in the daily accounts given us by Deserters—however as such a report exists—and a failure in all the regular sources of our intelligence, however unlikely, is still a possible misfortune—I have immediately dispatched an express to the Officers at outposts to have the matter speedily investigated—and will do myself the honor to transmit Your Excellency the result of their inquiries—without delay—in the mean time I have thought it my duty to acquaint You Excellency with the report—that you may not have any doubts or anxieties raised in your mind by hearing it from any other quarter—but by being apprised of it, know what attention to pay to it—and how to distinguish the original Story—from the same with such improvements and additions as reports generally acquire by travelling.
          While I am writing—a Letter from General Sullivan of the 3d inst. informs me that Admiral Biron, accompanied by the Culloden had left Newport the Sunday preceding that date—of this Your Excellency has doubtless received advice; it is a circumstance which seemingly favors the abovementioned intelligence. I have the honor to be with the most perfect respect and attachment Your Excellencys most obedient and most humble Servt
          
            Go; Washington
          
        